NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

DEBORA LETICIA MONCADA CASTRO, No.                     18-71763

                Petitioner,                     Agency No. A094-293-187

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 11, 2022**
                                 Pasadena, California

Before: WATFORD and FRIEDLAND, Circuit Judges, and HELLERSTEIN, ***
District Judge.

      Debora Leticia Moncada Castro, a native and citizen of Honduras, petitions

for review of an order of the Board of Immigration Appeals (BIA) dismissing her


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Alvin K. Hellerstein, United States District Judge for
the Southern District of New York, sitting by designation.
                                                                          Page 2 of 6

appeal from the decision of an Immigration Judge (IJ) pretermitting her application

for cancellation of removal and denying her applications for asylum, withholding

of removal, and protection under the Convention Against Torture (CAT). We

grant the petition as to Moncada Castro’s claims for asylum and withholding of

removal and deny the petition as to the remainder of her claims.

      1. Moncada Castro claims she is eligible for asylum and withholding of

removal based on her membership in a particular social group (PSG) consisting of

“individuals who were attacked and then provided assistance or support to the

police in order to charge an individual with a crime.” She contends that her

proposed PSG is similar to the group considered by this court in Henriquez-Rivas

v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc), which held that the BIA

misapplied its own precedent in rejecting a proposed PSG of “people testifying

against or otherwise oppos[ing] gang members.” Id. at 1086, 1091 (alteration in

original). The IJ found that Moncada Castro’s proposed PSG was not cognizable

because it lacked both particularity and social distinction. By way of analysis, the

IJ stated only that Moncada Castro’s situation does not “rise[] to the level of

Henriquez-Rivas v. Holder . . . in that she did not testify in Court.” The BIA

agreed with the IJ that the proposed PSG was neither particular nor socially distinct

without conducting its own analysis of the facts or mentioning Henriquez-Rivas.

      When “the BIA’s analysis on the relevant issues is confined to a simple
                                                                            Page 3 of 6

statement of a conclusion,” we will look to the IJ’s decision “as a guide to what lay

behind the BIA’s conclusion.” Shrestha v. Holder, 590 F.3d 1034, 1039 (9th Cir.

2010) (citations and internal quotation marks omitted). Here, the IJ erred in

concluding that Henriquez-Rivas did not apply simply because Moncada Castro

did not testify in court. Moncada Castro reported a crime to the police and did not

do so privately or anonymously. Indeed, the record shows that her alleged

persecutors knew she had gone to the police since they threatened to harm her if

she did not drop the charges. Cf. Conde Quevedo v. Barr, 947 F.3d 1238, 1241,

1243 (9th Cir. 2020) (distinguishing Henriquez-Rivas when the petitioner “did not

know whether the people who attacked him knew that he and his father had

reported the attacks to the police”). Thus, in this case, reporting her assault to the

police was a public act akin to the in-court testimony in Henriquez-Rivas.

      Because the agency relied on this improper distinction, it failed to perform

“the required evidence-based inquiry” into whether the proposed PSG is

cognizable. Pirir-Boc v. Holder, 750 F.3d 1077, 1084 (9th Cir. 2014); see also

Diaz-Reynoso v. Barr, 968 F.3d 1070, 1088 (9th Cir. 2020) (remanding “[b]ecause

the BIA avoided the case-specific [PSG] inquiry demanded by . . . the BIA’s

precedents”). With respect to social distinction, the agency did not address the

record evidence showing that Honduras has a witness protection program, and, as

we observed in Henriquez-Rivas, “[i]t is difficult to imagine better evidence that a
                                                                         Page 4 of 6

society recognizes a particular class of individuals as uniquely vulnerable” to

violent criminal elements. 707 F.3d at 1092. As to particularity, the agency did

not consider whether membership in Moncada Castro’s proposed PSG could be

verified and delimited through police records documenting victims of violent

crimes, just as court records could show which individuals had testified against

gangs in Henriquez-Rivas. See id. at 1093. Accordingly, we grant Moncada

Castro’s petition as to her claims for asylum and withholding of removal and

remand to the BIA to perform the required analysis of her proposed PSG.

      We do not consider three other issues raised by Moncada Castro—the

timeliness of her asylum petition, whether her experience qualifies as past

persecution, and her fear of future persecution—because they were not addressed

by the BIA. First, while the IJ found that Moncada Castro’s asylum petition was

untimely, the BIA did not rely on this ground in rejecting her claim. Second, the

BIA did not consider whether Moncada Castro had suffered past persecution on

account of her claimed membership in her proposed PSG. Third, if Moncada

Castro establishes past persecution, the government will be required to rebut a

presumption of future persecution. 8 C.F.R. § 1208.13(b)(1). Because the BIA did

not reach the issue of past persecution, its conclusion that Moncada Castro “did not

establish an objective likelihood that she will be harmed in the future” was not a

determination that the government could overcome this presumption.
                                                                         Page 5 of 6

      2. The BIA’s conclusion that Moncada Castro is not entitled to CAT

protection is supported by substantial evidence. The threats Moncada Castro

experienced occurred over 23 years before the BIA’s decision, and she produced

no evidence other than her own speculative testimony to show that her alleged

persecutors would still seek to harm her. Thus, the evidence does not compel the

conclusion that it is more likely than not Moncada Castro will be tortured if

returned to Honduras. See 8 C.F.R. § 1208.16(c)(2).

      3. The BIA correctly concluded that Moncada Castro is ineligible for

cancellation of removal because her convictions for forgery and petty theft both

qualify as convictions for crimes involving moral turpitude. See 8 U.S.C.

§§ 1229b(b)(1)(C), 1182(a)(2)(A)(ii) (providing a petty offense exception for non-

citizens with only one conviction for a crime involving moral turpitude). Forgery

under California Penal Code section 470(d) requires a showing of “intent to

defraud” and therefore qualifies as a crime involving moral turpitude. Tall v.

Mukasey, 517 F.3d 1115, 1119 (9th Cir. 2008). Petty theft under California Penal

Code section 488 is also a crime involving moral turpitude because it requires a

specific intent to deprive the victim of his or her property permanently. Castillo-

Cruz v. Holder, 581 F.3d 1154, 1160 (9th Cir. 2009) (citing People v. Guerra, 708

P.2d 1252, 1256 (Cal. 1985)).

      Moncada Castro contends that the BIA erred by retroactively applying
                                                                         Page 6 of 6

Matter of Diaz-Lizarraga, 26 I. & N. Dec. 847 (BIA 2016), and Matter of Obeya,

26 I. & N. Dec. 856 (BIA 2016), but this argument fails. These decisions held for

the first time that theft offenses may qualify as crimes involving moral turpitude

even if they require only an intent to accomplish a temporary deprivation. See

Obeya, 26 I. & N. Dec. at 859. It was already well-established at the time of

Moncada Castro’s 1996 petty theft conviction that offenses requiring an intent to

accomplish a permanent deprivation, like California Penal Code section 488,

qualify as crimes involving moral turpitude. See Matter of Grazley, 14 I. & N.

Dec. 330, 333 (BIA 1973).

      PETITION FOR REVIEW GRANTED in part and DENIED in part;

CASE REMANDED.

      The parties shall bear their own costs on appeal.